Case 17-05035-lrc   Doc 14   Filed 03/04/19 Entered 03/04/19 09:48:10   Desc Main
                             Document      Page 1 of 6




 IT IS ORDERED as set forth below:



 Date: March 4, 2019

                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN THE MATTER OF:                        :        CASE NUMBERS
                                         :
WILLIAM TOBY LINGERFELT,                 :        BANKRUPTCY CASE
                                         :        16-70626-LRC
  Debtor.                                :
_________________________                :
                                         :        ADVERSARY PROCEEDING
DAN KRYSZCZUK AND SUSAN                  :        NO. 17-05035-LRC
KRYSZCZUK,                               :
                                         :
     Plaintiffs,                         :
                                         :
     v.                                  :
                                         :
WILLIAM TOBY LINGERFELT,                 :        IN PROCEEDINGS UNDER
                                         :        CHAPTER 7 OF THE
     Defendant.                          :        BANKRUPTCY CODE



     ORDER DIRECTING THE PARTIES TO MEET AND CONFER AND
            AWARDING PLAINTIFFS ATTORNEY’S FEES
Case 17-05035-lrc      Doc 14    Filed 03/04/19 Entered 03/04/19 09:48:10          Desc Main
                                 Document      Page 2 of 6


       Before the Court is Plaintiffs’ Motion for Discovery Sanctions Against Defendant

(the “Motion”). (Doc. 13.) Pursuant to BLR 7007-1(c), Defendant had fourteen days to

respond to the Motion, and his failure to do so indicates that the Motion is unopposed. For

the following reasons, the Motion is GRANTED in part and DENIED in part.

                                    I. BACKGROUND

1. Factual Background

       The facts of this case surround the home repair services Defendant William Toby

Lingerfelt provided Plaintiffs Dan and Susan Kryszczuk beginning in 2015. (Complaint,

Case No. 16 – A – 1058 – 6, Doc. 1-1 at 2.) Plaintiffs allege that Defendant made several

fraudulent statements to convince Plaintiffs to spend thousands of dollars on unnecessary

home repairs. (Id. at 5-6.) Moreover, the home repair services that Defendant provided

fell below professional standards. (Id.)

       Plaintiffs filed suit in the Cobb County State Court on April 19, 2016 (the “State

Action”). However, on November 16, 2016, Defendant filed Chapter 7 bankruptcy and the

State Action was stayed. Case No. 16-70626. On February 10, 2017, Plaintiffs initiated

this action for an entry of judgment against Defendant and a determination that such a

judgment is nondischargeable pursuant to 11 U.S.C. §§ 532(a)(2), (4), and (6).

       After discovery began, Plaintiffs filed a notice of intent to take Defendant’s

deposition on June 27, 2017, at 10:00 AM. (Notice to Take Deposition of William Toby

Lingerfelt, Doc. 7.) Yet on June 21, 2017, Defendant’s attorney, Robert Chambers,

notified Plaintiffs that he had a conflict, and the deposition was rescheduled to July 6, 2017.

                                              2
Case 17-05035-lrc     Doc 14    Filed 03/04/19 Entered 03/04/19 09:48:10       Desc Main
                                Document      Page 3 of 6


(Ex. B, Doc. 13-1, at 6.)      That deposition was also rescheduled, however, because

Defendant had a doctor’s appointment. (Ex. C, Doc. 13-1, at 8.) Mr. Chambers proceeded

to cancel four additional depositions over the next eight months due to conflicts with his

calendar. (Exs. E-M, Doc. 13-1, at 14-47.) The parties finally agreed that the deposition

would take place on March 15, 2018, a date that apparently worked for all parties and

attorneys. (Exs. N-O, Doc. 13-1, at 53, 62-63.) Yet on March 14, 2018, at 4:00 PM, Mr.

Chambers called Plaintiffs’ attorney to inform him that the deposition needed to be

rescheduled because Defendant was in California. (Myers Aff. ¶ 10, Doc. 13-1, at 76.)

Plaintiffs’ attorney refused to reschedule and insisted that the deposition proceed as

scheduled.   When Defendant failed to appear for his deposition, Plaintiffs certified his

non-appearance and filed the present motion. (Ex. P, Doc. 13-1, at 66.)

                                     II. ANALYSIS

       Plaintiffs ask the Court to strike Defendant’s answer, enter default judgment, and

require Defendant and Mr. Chambers to pay Plaintiffs’ attorney’s fees and expenses due to

Defendant’s non-appearance.

       Under Federal Rule of Bankruptcy Procedure 7037(d), which makes Federal Rule

of Civil Procedure 37 applicable in adversary proceedings, the Court may impose sanctions

if “a party . . . fails, after being served with proper notice, to appear for that person's

deposition.” In addition to monetary fees, sanctions may include “striking the pleadings in

whole or in part,” or “rendering a default judgment against the disobedient party.” FED. R.

CIV. P. 37(d)(3), 37(b)(2)(A)(iii), (vi). To determine an appropriate sanction, the court


                                            3
Case 17-05035-lrc      Doc 14    Filed 03/04/19 Entered 03/04/19 09:48:10          Desc Main
                                 Document      Page 4 of 6


must consider the nature and degree of the disobedient party’s conduct and the prejudice

done to the moving party. In re Patterson, 2017 WL 3264006, at *3 (Bankr. N.D. Ga. July

31, 2017) (Bonapfel, J.) (finding entry of default appropriate when the debtor failed to

appear at a deposition despite the court’s order). Because striking the pleadings and

entering default judgment is a sanction of “last resort,” a court must find “(1) that the party

exhibited a willful or bad faith failure to obey a discovery order; (2) that the moving party

was prejudiced by that violation; and (3) that a lesser sanction would fail to punish the

violation adequately and would not ensure future compliance with court orders.” Immuno

Vital, Inc. v. Telemundo Group, Inc., 203 F.R.D. 561, 571 (S.D. Fla. 2001) (citing Malautea

v. Suzuki Motor Company, Ltd., 987 F.2d 1536, 1543 (11th Cir.1993)).

       Given the finality of striking Defendant’s answer and entering default judgment, the

Court will give Defendant one last opportunity to cooperate with Plaintiffs’ discovery

efforts. In that vein, the parties will meet and confer to reschedule Defendant’s deposition.

Defendant’s attendance at the scheduled deposition is mandatory and his failure to appear

may result in the Court’s striking his answer and entering default judgment.

       Turning to Plaintiffs’ request for expenses and reasonable attorney’s fees, Rule

37(d) provides that “the court must require the party failing to act, the attorney advising

that party, or both to pay the reasonable expenses, including attorney's fees, caused by the

failure, unless the failure was substantially justified or other circumstances make an award

of expenses unjust.” FED. R. CIV. P. 37(d)(3). In the instant case, Defendant and Mr.




                                              4
Case 17-05035-lrc     Doc 14    Filed 03/04/19 Entered 03/04/19 09:48:10          Desc Main
                                Document      Page 5 of 6


Chambers have failed to offer any explanation for their absence. Accordingly, an award

of attorney’s fees and expenses is appropriate.

       Plaintiffs allege that they incurred $4,000.50 in attorney’s fees and costs. Plaintiffs

filed the affidavit of their counsel, Albert M. Myers, in support of the Motion. (Myers Aff.

at 72.) Mr. Myers reports that the amount requested is comprised of a $200 court reporter

fee, 2.61 hours spent preparing for the deposition and 11.21 hours drafting the present

Motion at an hourly rate of $275. The Court finds that the hours billed and the hourly rate

are reasonable.

                                       III. CONCLUSION

       Based on the foregoing, Plaintiffs’ Motion is GRANTED in part and DENIED in

part. It is

       ORDERED AND NOTICE IS HEREBY GIVEN that the parties shall meet and

confer to schedule a date for Defendant’s deposition within fourteen days after this Order

is entered. If it does not occur, or if the deposition does not proceed due to the Defendant

or Mr. Chamber’s failure to appear, Plaintiffs may file an affidavit and the Court may then

strike Defendant’s answer and enter default judgment against him.

                                [END OF DOCUMENT]




                                              5
Case 17-05035-lrc   Doc 14   Filed 03/04/19 Entered 03/04/19 09:48:10   Desc Main
                             Document      Page 6 of 6


DISTRIBUTION LIST

Robert A. Chambers
Law Office of Robert A. Chambers
Suite 103
6488 Spring Street
Douglasville, GA 30134

Richard Evins
The Evins Law Firm, LLC
345 Creekstone Ridge
Woodstock, GA 30188

Albert M. Myers
The Evins Law Firm, LLC
345 Creekstone Ridge
Woodstock, GA 30188

William Toby Lingerfelt
2352 Shire Court
Austell, GA 30106




                                        6
